Citation Nr: 1751237	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  05-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 20 percent for rotator cuff impingement syndrome of the left shoulder.


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

An initial rating in excess of 70 percent for PTSD is denied.  



FINDING OF FACT

The Veteran's PTSD symptoms included difficulty concentrating, hypervigilance, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and impairment of relationships that caused occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been demonstrated or approximated for any portion of the appeal.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from June 1987 to July 1987, and from November 1988 to December 1993. He also had service with the Army National Guard Reserves from approximately July 1998 to December 2003.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD, evaluated at 30 percent disabling, and service connection a rotator cuff impingement syndrome of the left shoulder, evaluated at 20 percent disabling, with the evaluation for each disability effective from August 31, 2004 (the date of receipt of the Veteran's service connection claims).  The Veteran filed a NOD in July 2007, appealing the initial disability ratings assigned.  The RO furnished the Veteran a SOC in October 2007.  In December 2007, the Veteran filed his Substantive Appeal. 

By an August 2008 rating decision, the RO assigned a 50 percent rating for PTSD, effective from August 31, 2004. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in June 2009.  A transcript of this proceeding has been associated with the claims file.

In a January 2010 decision, the Board denied: (1) an initial rating in excess of 20 percent for a rotator cuff impingement syndrome of the left shoulder; and (2) an initial rating in excess of 50 percent for PTSD.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an 
 October 2011 Memorandum Decision, the Court vacated that part of the January 2010 Board decision pertaining to the left shoulder issue, and reversed that part of the January 2010 Board decision pertaining to the PTSD issue.  The Court then remanded those two issues to the Board for further readjudication.

In accordance with the Court's memorandum decision, the Board granted the Veteran an initial disability rating of 70 percent for PTSD since August 31, 2004 (the date of receipt of his service connection claim).  

Then, by the same September 2013 decision, the Board remanded the PTSD and left shoulder claims.  The RO issued a Supplemental SOC in December 2016.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The issue of entitlement to an initial disability rating in excess of 20 percent for rotator cuff impingement syndrome of the left shoulder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Increased Initial Rating PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2017).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

The Veteran is seeking an increased initial rating for his service-connected PTSD, which is currently rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2017) as 70 percent disabling from August 31, 2004.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Factual Background 
 
Review of the record shows that various statements from the Veteran's family, friends, and co-workers, described PTSD symptoms such as crying spells, mood swings, social withdrawal, control issues, and irritability.  Specifically, a letter from the Veteran's girlfriend dated in August 2004, reported that the Veteran experienced severe mood swings.  One minute he was "happy and having a good time, and then a split second later" he was "in the worst mood possible for no apparent reason."  The letter also noted that there were "also times when he feels that everyone is 'out to get him.'"  She noted that he felt like he could trust no one, not even his own mother.  She indicated that his paranoia became "so overwhelming at times" that he refused to go anywhere or speak to anyone, even his girlfriend.  She also noted that the Veteran suffered from bouts of depression, usually after hearing or seeing something that reminded him of Desert Storm.  She noted that, at times, he just started crying uncontrollably.  She indicated that the Veteran's anxiety level increases if he has to drive during light periods of rain.  Furthermore, he did not like anyone else to drive him because he "needs to be in control in case something was to happen."  He also had several nightmares per week, reliving his moments in Desert Storm.  She also noted that the Veteran had an extremely hard time sleeping through the night.  She indicated that the Veteran was plagued with nightmares almost on a nightly basis.  She also noted that he had trouble with his memory.  

 A letter from the Veteran's co-worker in July 2005 stated that the Veteran "showed a lot of professionalism and was generally fun to be around.  However, there were signs of some difficulties from his Desert Storm days.  He occasionally had mood swings when he withdrew from many of his fellow workers".  The co-worker indicated that he was still friends with the Veteran, and the Veteran continued to suffer from challenges as a result of Desert Storm. 

 The Veteran's friend also wrote a letter describing a recent visit by the Veteran.  The friend reported that, "[M]any things quickly caused his mood to change.  It was easy to see [the Veteran] become uncomfortable in a crowd of people . . . [the Veteran] has abrupt mood swings and at times quick tempered . . . He was visually upset with inflamed emotions.  The Veteran stated that the only thing that kept him going was his son. 

A July 2005 VA treatment record shows that the Veteran stated that he was concerned with his emotional well-being.  He stated that he awoke last night in extreme confusion, not knowing where he was for fifteen minutes. His memory gradually returned.  The Veteran stated that he hears someone walking on his deck and trying to break into his home, yet when he checks, there is no one there. He stated that he does not trust staff at the VA.  He denied homicidal and suicidal ideations.  The Veteran was fully oriented and denied hallucinations.  There were no obvious delusions.

A January 2007 VA examination report the Veteran described a stressful event that happened to him.  He stated that he was driving a five ton vehicle when he was involved in a car accident.  He was pinned beneath the steering wheel and had to be extracted from the vehicle by machinery.  The Veteran described having nightmares.  He stated that he had nightmares of the accident, as well as being trapped in other situations.  He reported flashbacks and stated that he woke up feeling sweaty, scared, and nervous.  The Veteran stated that he had poor sleep and trouble initiating and maintaining it.  He reported sleeping two to four hours a night.  He stated that had trouble trusting people.  He reported being isolated and withdrawn from others.  He felt paranoid.  The Veteran was tearful during the evaluation.  He reported a depressed mood.  The Veteran reported fatigue, low energy, irritability, and restlessness during sleep. 

The Veteran reported working full time as a teacher.  The Veteran stated that this was not going well.  He was feeling as if the school administrators wanted him fired, although he could not articulate the reason he was having this feeling.  The Veteran was adequately dressed and groomed for the evaluation.  He was tearful during the evaluation.  He answered questions in a candid and spontaneous manner.  His short-term memory and concentration were somewhat impaired.  His long-term memory was within normal limits.  When asked if he was suicidal, the Veteran became tearful and reported that he thought about death every day.  He stated that he had never tried to harm himself, but did experience passive thoughts of death.  His insight and judgment were within normal limits.  There was no evidence of perceptual or thought disorder.  The Veteran was having some incidence of mistrust of others and this appears to be more related to factors others than psychosis.  The Veteran was diagnosed with PTSD and assigned a GAF score of 40. 

A June 2008 VA examination report shows that the Veteran denied any psychiatric treatment prior to or during military service.  He also denied any family history of psychiatric problems.  He stated that he was not currently receiving treatment for PTSD.  The Veteran denied any current psychiatric medication, counseling, or group therapy.  He denied any history of inpatient psychiatric treatment.  The Veteran reported significant difficulty with sleep, nightmares, flashbacks, anger, irritability, difficulty trusting others, intrusive thoughts, hypervigilance, exaggerated startled response, difficulty with loud noises, difficulty being in crowds, poor motivation, depressed mood and decreased appetite.  The Veteran reported being employed full time as a social studies teacher. The Veteran stated he had been working there for the past two years. He reported having to be counseled by his supervisor and peers, related to problems at work. The Veteran reported having anger problems with one co-worker and an assistant principal. He stated that he has missed work due to poor motivation and has missed 30 days of work in the past 2 years. 

At the time of the evaluation, the Veteran was alert and fully oriented.  Thought process was linear and history was adequate.  Affect was blunted.  Insight was demonstrated.  Spontaneous speech was fluent, grammatical, and free of paraphasia.  Attention was intact.  Immediate, recent, and remote memory were intact.  The Veteran denied auditory and visual hallucinations.  The Veteran reported having suicidal ideation at times.  He denied any history of suicide attempts and denied any current suicidal or homicidal ideations.  The Veteran reported having difficulty with depression related to his symptoms of PTSD.  The Veteran was diagnosed with PTSD and depressive disorder not otherwise specified. 

A July 2009 statement from the Veteran's private psychologist stated that the Veteran was seen for evaluation in June 2009.  At that evaluation, the Veteran reported experiencing repeated episodes of persistent depressed mood, diminished energy level, loss of appetite, sleep disturbance, and suicidal ideation coupled with stomach problems and persecutory distortion/delusions.  He reported experiencing auditory distortion.  He reported experiencing four panic attacks which were not situation specific.  He stated he had unreasonable fears and has unwanted repetitive thoughts.  He reported sleep disturbances and intrusive memories.  The Veteran was diagnosed with schizophrenia, PTSD, and adjustment disorder with anxiety.  Concerning the Veteran's job or school problems, the private physician then opined that the finding of the PTSD Diagnostic Scale strongly indicated that the symptom severity rating was severe and his level of impairment in functioning was also severe.  The physician also opined that the Veteran's current problems were increasing difficulty in defending from his symptoms and that his employment and ability to function in the community were at "clear jeopardy."  The physician concluded that the Veteran's impairment had reached a level where he should be classified as "completely disabled and provided benefits accordingly."

Another VA examination was conducted in November 2014.  The examiner noted the PTSD diagnosis.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that his lived with his fiancé and he described the relationship as good.  He reported very limited social interaction due to anhedonia and increased arousal.  He reported frequent verbal and physical altercations when he is out in public, but no arrests.  The Veteran had not worked since 2010 when his teaching contract was not renewed.  He stated that he had an ongoing conflict with his supervisors.  He stated that he tried to get other jobs but had never called in for a job interview.  He was noted to be capable of performing activities of daily living but did not perform those things regularly.  The examiner noted that there was no inpatient treatment.  He was receiving medication with no symptom improvement noted.  He denied relevant legal and behavioral history, but he stated that he consumed 1.75 liters of liquor every three weeks.   The examiner noted that the Veteran's symptoms were comprised of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, and intermittent ability to perform activities of daily living.  

Another VA examination was conducted in July 2016.  The examiner noted the diagnosis of PTSD with depressed mood.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran had been married almost one year in a relationship that was sometimes good and sometimes bad.  He indicated that he did not get along with his son.  He stated that he had some military friends that he talked to every now and then.  He reported leisure time activities of watching movies, gardening, spending time with his dogs, and sewing.  The Veteran indicated that he had not worked since the last examination.  The examiner reviewed the claims file and noted the Veteran's symptoms of mood swings, getting overwhelmed with a lot of people, irritability, less interest in activities, difficulty maintaining sleep, low energy, feelings of worthlessness, poor concentration, and suicidal ideation.  The Veteran also reported unwanted memories of combat that occurred a few times a week.  He also reported anger, rage, and sadness; additionally, he indicated that he had heart racing and sweating as physical responses.  The Veteran reported avoidance of crowds, fireworks, driving in the rain, movie theatres, and grocery stores.  The Veteran was socially withdrawn, irritable, was always on guard and reported being easily startled.  He also had trouble with sleep; he stated that he yelled and fought in his sleep.  He also had symptoms of clinically significant depression and anxiety.  

The Veteran reported auditory hallucinations and paranoia.  The Veteran indicated that he had a head injury in service but the examiner noted that there was no evidence of a traumatic brain injury in service.  The Veteran was oriented to person, place, date, and situation.  With regard to concentration, the serial threes task was completed accurately.  The Veteran was able to spell a five letter word forward and backwards.  Fund of basic information appeared good.  His immediate retention was good.  After a three minute delay the veteran was able to recall one out of three words, plus one more with a cue.  Judgment and insight was fair.  The Veteran reported two or three alcohol drinks per month and denied the use of illicit drugs.  

Analysis 
 
Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's overall PTSD symptomatology does not warrant an evaluation in excess of 70 percent under Diagnostic Code 9411 for any portion of the appeal.  The Board has considered the Veteran's entitlement to a 100 percent disability rating for any other portion of the appeal period; however, upon review, there is no indication of total occupational and social impairment.  The Veteran's symptoms included difficulty falling or staying asleep, nightmares, difficulty concentrating, hypervigilance, depressed mood, anxiety, mild memory loss, and disturbances in motivation and mood.  The VA examiners noted that the symptoms caused impairment in social, occupational, or other areas of functioning.  However, the symptoms did not impact the Veteran's reasoning, judgment, ability to maintain effective social relationships, or cause an inability to perform activities of daily living.  Thus, the record does not persuasively show that the Veteran's symptoms were of the severity, frequency, and duration as contemplated in a 100 percent rating.  

In short, the frequency, severity, and duration of the Veteran's PTSD symptoms described above more closely approximate the criteria for the 70 percent rating, and the Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria.

In so finding, the Board acknowledges the Veteran's occasional complaints of auditory hallucinations.  Persistent delusions or hallucinations are specifically contemplated by the 100 percent rating criteria.  In this regard, the Veteran described hearing voices occasionally.  In short, these reported incidents of auditory hallucinations simply do not manifest with the severity, frequency, and duration consistent with persistent delusions or hallucinations as contemplated by the 100 percent rating. 

In regard to occupational and social functioning, the Board acknowledges that the Veteran has been unemployed for several years and that he has stated that he had difficulty at work.  VA examiners have also noted that the Veteran's PTSD would impact his occupational functioning.  However, the Veteran's social functioning has been relatively stable throughout the appeal period.  The Veteran maintained his relationships with his family, and he described his relationship as relatively good.  Thus, total social and occupational impairment has not been shown.

The Board also notes that the Veteran does not appear to endorse any of the other symptomatology described in the criteria for a 100 percent rating.  For example, the record does not reflect, and the Veteran has not described, a gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met. 

In summary, based on the evidence of record, the Board finds that the frequency, severity, and duration of the PTSD symptomatology reported by the Veteran and documented in the record is more reflective of occupational and social impairment consistent with the 70 percent rating assigned.  However, the evidence of record does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 70 percent for any portion of the appeal period.

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for a higher evaluation at any time during the entire appeal period.  See, 38 C.F.R. § 4.105, Diagnostic Code 9411 (2017).  


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for rotator cuff impingement syndrome of the left shoulder.  

The Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Accordingly, a new VA examination with retrospective and current medical opinions is needed before the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for rotator cuff impingement syndrome of the left shoulder can be addressed on the merits. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records.

2.  Schedule the Veteran for a VA joints examination to determine the level impairment due to his service-connected rotator cuff impingement syndrome of the left shoulder.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed. 
 
* All studies and tests needed to ascertain the status of the service-connected rotator cuff impingement syndrome of the left shoulder, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected rotator cuff impingement syndrome of the left shoulder on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected rotator cuff impingement syndrome of the left shoulder and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left shoulders, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected rotator cuff impingement syndrome of the left shoulder.

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right shoulder, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the right shoulder is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected rotator cuff impingement syndrome of the left shoulder the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner is requested to identify the presence, or absence of ankylosis of the left shoulder.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the right shoulder joint is ankylosed.

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the level of impairment due to the service-connected rotator cuff impingement syndrome of the left shoulder, and the ranges of motion of the opposite joint (right shoulder).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Upon completion of the above development, the AOJ should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ should re-adjudicate of the issues of entitlement to an increased initial rating for rotator cuff impingement syndrome of the left shoulder.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Counsel




Department of Veterans Affairs


